                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               § CASE NUMBER 4:19-CR-00068
                                                 §
CARLOS VASQUEZ ARTIAGA (18)                      §


         FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
              BEFORE THE UNITED STATES MAGISTRATE JUDGE


       By order of the District Court, this matter is referred to the undersigned United States

Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

       On May 28, 2021, this case came before the undersigned United States Magistrate Judge

for entry of a guilty plea by Defendant, Carlos Vasquez Artiaga, to Count One of the Third

Superseding Indictment. Count One of the Third Superseding Indictment alleges that from on or

about November 1, 2016, the exact date being unknown to the Grand Jury, and continuing

thereafter until on or about February 8, 2019, in the Eastern District of Texas and elsewhere,

Defendant Carlos Vasquez Artiaga and others did intentionally and knowingly conspire,

combine, confederate, and agree together, with each other, and with other persons, known and

unknown to the Grand Jury, to distribute and possess with intent to distribute 5 kilograms or

more of a mixture or substance containing a detectable amount of cocaine, a violation of 21

U.S.C. § 841(a)(1), in violation of Title 21 U.S.C. § 846 - Conspiracy to Distribute or Possess

with Intent to Distribute or Dispense Cocaine.
         Defendant entered a plea of guilty to Count One of the Third Superseding Indictment into

the record at the hearing. After conducting the proceeding in the form and manner prescribed by

Federal Rule of Criminal Procedure 11, the undersigned finds:

         a.       Defendant, after consultation with his attorney, has knowingly, freely, and

voluntarily consented to the administration of the guilty plea in this case by a United States

Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

sentence by the District Court;

         b.       Defendant and the Government have entered into a plea agreement which was

disclosed and addressed in open court, entered into the record, and placed under seal. Defendant

verified that he understood the terms of the plea agreement and acknowledged that it was his

signature on the plea agreement. To the extent the plea agreement contains recommendations and

requests pursuant to FED. R. CRIM. P. 11 (c)(1)(B), the Court advises Defendant that he has no

right to withdraw the plea if the Court does not follow the particular recommendations or

requests. To the extent that any or all of the terms of the plea agreement are pursuant to Rule

11(c)(1)(A) or (C), the undersigned advises Defendant that he will have the opportunity to

withdraw his plea of guilty should the Court not follow those particular terms of the plea

agreement;1


1
  (3) Judicial Consideration of a Plea Agreement.
(A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
agreement, reject it, or defer a decision until the court has reviewed the presentence report.
(B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
(4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the
extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included
in the judgment.
(5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
camera):
(A) inform the parties that the court rejects the plea agreement;
(B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
an opportunity to withdraw the plea; and
         c.       Defendant is fully competent and capable of entering an informed plea, Defendant

is aware of the nature of the charges and the consequences of the plea, and the plea of guilty is

made freely, knowingly, and voluntarily. Upon addressing Defendant personally in open court,

the undersigned determines that Defendant’s plea is knowing and voluntary and did not result

from force, threats, or promises (other than the promises set forth in the plea agreement). See

FED. R. CRIM. P. 11(b)(2); and

         d.       Defendant’s knowing and voluntary plea is supported by an independent factual

basis establishing each of the essential elements of the offense, and Defendant realizes that his

conduct falls within the definition of the crime charged under Title 21 U.S.C. § 846 - Conspiracy

to Distribute or Possess with Intent to Distribute or Dispense Cocaine.

                                       STATEMENT OF REASONS

         As factual support for Defendant’s guilty plea, the Government presented a factual basis.

See Factual Basis. In support, the Government would prove that Defendant is one and the same

person charged in the Third Superseding Indictment and that the events described in the

Superseding Indictment occurred in the Eastern District of Texas and elsewhere. The

Government would also have proven, beyond a reasonable doubt, each and every essential

element of the offense as alleged in Count One of the Third Superseding Indictment through the

testimony of witnesses, including expert witnesses, and admissible exhibits. In support of

Defendant’s plea, the undersigned incorporates the proffer of evidence described in detail in the

factual basis and stipulation, filed in support of the plea agreement.

         Defendant, Carlos Vasquez Artiaga, agreed with and stipulated to the evidence presented

in the factual basis. Counsel for Defendant attested to Defendant’s competency and capability to


(C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
toward the defendant than the plea agreement contemplated. FED. R. CRIM. P. 11(c)(3)-(5).
enter an informed plea of guilty. Defendant agreed with the evidence presented by the

Government and personally testified that he was entering his guilty plea knowingly, freely, and

voluntarily.

                                  RECOMMENDED DISPOSITION

       IT IS THEREFORE the recommendation of the undersigned United States Magistrate

Judge that the District Court accept the Guilty Plea of Defendant, which the undersigned

determines to be supported by an independent factual basis establishing each of the essential

elements of the offense charged in Count One of the Third Superseding Indictment. It is also

recommended that the District Court defer acceptance of the plea agreement until after review of

the presentence report. Accordingly, it is further recommended that Carlos Vasquez Artiaga be

finally adjudged guilty of the charged offense in violation of Title 21 U.S.C. § 846 - Conspiracy

to Distribute or Possess with Intent to Distribute or Dispense Cocaine.

       If the plea agreement is rejected and Defendant still persists in the guilty plea, the

disposition of the case may be less favorable to Defendant than that contemplated by the plea

agreement. Defendant is ordered to report to the United States Probation Department for the

preparation of a presentence report. Defendant has the right to allocute before the District Court

before imposition of sentence.

       Both Parties waived the fourteen (14) day objection period.

        SIGNED this 28th day of May, 2021.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE
